DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ahmed et al. (US 2019/0041656).
 	With respect to claims 1, 4, 6-8, 11 Ahmed describes a method comprising: providing a thin film stack 602 having a layer of silicon oxide or silicon nitride and a layer of aluminum (paragraph 44), coating a photoresist pattern on a portion (intermediate) of the thin film (paragraph 46, 47), dry etching the thin film (paragraphs 49, 50, 52), trimming the photoresist pattern to reduce the lateral size with ashing treatment including oxygen and oxygen containing gases (paragraphs 47, 49, 51), claimed ashing treatment to degrade a portion of the photoresist; repeating etching and trimming photoresist pattern to form a step portion (paragraph 52, 53, 56; fig. 17, 18), removing the photoresist and providing a stair-like structure (paragraphs 55, 56).  Where the structure is used as a mold, it is being pressed into a photoresist layer 2402 formed on a substrate (paragraph 58; fig. 24), the layer 2402, pressed into the mold, covers the step portion and the exposed substrate to take the shape of the step portion and the substrate (fig. 25), this step provides claimed forming a layer covering the stair-like portion (step portions) and the substrate.
 	With respect to claims 2, 3, 9, 10 the ashing treatment includes O3, O2 (claimed pure oxygen) or H2O, NO, NO2, N2O, CO, CO2 (claimed mixed gas containing oxygen) (paragraph 49).
 	With respect to claims 5, 12 the thickness of the layers of the thin film stack 602 are substantially the same in some examples (paragraph 45).  This would provide the stair-like structure with the same height.
Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
 	Applicant’s remark that Ahmed’s step of pressing the resist 2402 into the step portions doesn’t provide claimed forming a film layer covering the steps portions and the substrate is found unpersuasive.  As shown in fig. 24 and 25, the resist layer 2402 is pressed into the step portions and the substrate to take the shape of the step portions.  Therefore, in this step, the resist 2402 must covers the step portions and the substrate in order to take the shape of the step portion as shown in fig 25 and provides claimed step of forming a layer covering the step portion and the substrate.  
 	In response to applicant’s remark that the mold 2300 should not considered as the film layer in claim 1, the mold 2300 is not considered as the film layer in the above rejection but the thin film stack 602 is considered as the claimed thin film layer.
In response to applicant's argument that Ahmed doesn’t imply the technical effects of reducing the force of the two sections of the thin film in the vertical direction and reducing the risk of the fault in the film formation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/28/2022